This case comes here on questions or propositions of law certified to this court by the Circuit Judge of Orange County, pursuant to Supreme Court Rule 38. The questions arise out of litigation seeking to test the validity of an election held in certain Special Tax School Districts in Orange County whereby it was sought to consolidate or reorganize said districts into one new district. Section 236.59 Florida Statutes, 1941, under which the election was conducted, is also assailed on constitutional grounds.
We are of the view that all fundamental questions raised by the certification have been set at rest by the latest pronouncement of this court in W. J. Fowler, et al. v. Charles G. Turner, et al., on rehearing granted and opinion filed June 21, A.D. 1946. Although that case arose under a special or local law pertaining to Dade County, Florida (Chapter 23226, Laws of Florida, Special Acts of 1945), we think that the principles enunciated in the decision referred to are controlling.
It is so ordered.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD, THOMAS, ADAMS and SEBRING, JJ., concur. *Page 677